      Case 2:05-cr-00496-JAM Document 102 Filed 11/04/20 Page 1 of 5



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ANN C. McCLINTOCK, Bar #141313
     Assistant Federal Defender
3    801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6    ERNESTO MANUEL AGUILA
7
8                            IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   No. 2:05-cr-0496 GEB
12                                              )
                    Plaintiff,                  )   STIPULATION AND ORDER TO
13                                              )   TERMINATE SUPERVISED RELEASE
            vs.                                 )
14                                              )   JUDGE: Honorable John A. Mendez
     ERNESTO MANUEL AGUILA,                     )
15                                              )
16                 Defendant-Movant.            )
                                                )
17
                                  STIPULATION TO TERMINATE
18                                SUPERVISED RELEASE EARLY
19          It is hereby stipulated and agreed between defendant, ERNESTO MANUEL AGUILA, and
20
     plaintiff, United States of America, that the Court should enter an order terminating supervised
21
     release pursuant to 18 U.S.C. § 3583(e)(1). The five-year term of supervised release began on
22
     October 11, 2019. Mr. Aguila has already completed a full year of his supervisory term. The
23
24   Probation Office and its officer Wendy Reyes confirm that Mr. Aguila is in full compliance in all

25   areas of supervision and supports the early termination of supervision. Assistant United States
26   Attorney Jason Hitt also reviewed this request and has no opposition to the termination of
27
     supervision. A proposed order is attached for the Court’s convenience.
28
     ///
      Case 2:05-cr-00496-JAM Document 102 Filed 11/04/20 Page 2 of 5


1           The parties agree as follows:
2           1.      Title 18, section 3583(e)(1) of the United States Code authorizes the Court to
3
     terminate a defendant’s term of supervised release at any time after the expiration of one year of
4
     supervision if the Court is “satisfied that such action is warranted by the conduct of the defendant
5
     released and the interest of justice.”
6
7           2.      Section 3584(e) directs the Court to consider the purposes of sentencing set forth

8    in 18 U.S.C. § 3583(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7) in
9    deciding whether to terminate a term of supervised release. The Judicial Conference has identified
10
     the following criteria to assess eligibility for early termination. Officers should consider the
11
     suitability of early termination for offenders as soon as they are statutorily eligible. The general
12
     criteria for assessing whether a statutorily eligible offender should be recommended to the court
13
14   as an appropriate candidate for early termination are as follows:

15          (b) During the first 18 months of supervision, the appropriateness of early
            termination must be based on the person’s overall progress in meeting supervision
16          objectives, to include having:
                    (1) substantially satisfied the requirements of the court order; and
17
                    (2) demonstrated a willingness and capability to remain lawful beyond the
18                  period of supervision.

19   Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 360.20(b), “Early Termination” (rev’d July 2, 2018).
20   “[T]he plain language of the statute [§ 3584(e)] indicates that the district courts have broad
21
     discretion to alter the conditions of a defendant's supervised release.” United States v. Miller, 205
22
     F.3d 1098, 1100 (9th Cir. 2000). Early termination of supervised release, while only an occasional
23
     occurrence, may apply here as the supervision is subject to the “new or unforeseen circumstances”
24
25   that render the original term “‘either too harsh or inappropriately tailored to serve the general

26   punishment goals of section 3553(a).’” Id. at 1101 (quoting United States v. Lussier, 104 F.3d 32,

27   36 (2d Cir. 1997)); Fed. R. Crim. P. 32.1(b), Advisory Committee Note 1979 (“Probation
28



                                                   2
      Case 2:05-cr-00496-JAM Document 102 Filed 11/04/20 Page 3 of 5


1    conditions should be subject to modification, for the sentencing court must be able to respond to
2    changes in the probationer’s circumstances as well as new ideas and methods of rehabilitation.”).
3
            3.      Mr. Aguila satisfies all factors set forth for early termination. He has completed all
4
     his terms of supervision and has no need for further programming.
5
            4.      An early termination of supervised release is in the interests of justice. Mr. Aguila
6
7    passed the licensing test for gaining a real estate salesperson license. He was denied the license,

8    despite his passing mark on the examination, because of his conviction in this matter. Mr. Aguila
9    has appealed this decision and has a hearing scheduled for December 10, 2020. If Mr. Aguila is
10
     no longer on supervised release by the time of his hearing, he will have a better chance of
11
     demonstrating his rehabilitation and worthiness for this license. California Code of Regulations,
12
     Chapter 10, section 2911(5) specifically lists “(5) Successful completion or early discharge from
13
14   probation or parole” as one factor demonstrating rehabilitation.

15          5.      Mr. Aguila pleaded guilty of conspiracy to distribute methamphetamine in violation

16   of 21 U.S.C. §§ 846, 841(a)(1) in 2007, for which this Court imposed a prison term of 222 months.
17
     Docket entry nos. 56, 72. After the retroactive reduction in the drug Guideline table, this Court
18
     reduced Mr. Aguila’s prison term to 177 months. Docket entry no. 89. Mr. Aguila served his
19
     prison term without incident, he completed the RDAP program, and he was approved for and
20
21   transferred to community corrections for the service of the last months of his custodial term.

22          6.      His experience in the federal prison system changed him profoundly and has set

23   him on the stable path that he is on today. The Court is often called upon to impose serious
24   consequences for defendants who violate supervised release. Mr. Aguila has completed every
25
     condition asked of him and has gone far beyond the requirements of his supervision. He has fully
26
     reintegrated into society and is a valued worker, family member, and citizen. He has achieved
27
     stable community reintegration in terms of housing, family, and employment. He is in full
28
     compliance with all terms of supervision. He had no aggravated role in the offense, no violence

                                                   3
      Case 2:05-cr-00496-JAM Document 102 Filed 11/04/20 Page 4 of 5


1    in this offense, and is not using controlled substances. He has no psychiatric issues. He enjoys the
2    support of his community. He is an ideal candidate for early termination of supervised release
3
     based on every factor the Court must consider.
4
            The parties stipulate that given Mr. Aguila’s commendable reentry into the community and
5
     performance on supervised release, this Court should order that his term of supervision be
6
7    terminated under 18 U.S.C. § 3583(e).

8    Dated: November 3, 2020                       Respectfully submitted,
9                                                  McGREGOR SCOTT
                                                   United States Attorney
10
11                                                 s/ Jason Hitt
                                                   JASON HITT
12                                                 Assistant U.S. Attorney
13                                                 HEATHER E. WILLIAMS
14                                                 Federal Defender
                                                    s/ Ann C. McClintock
15                                                 ANN C. McCLINTOCK
                                                   Assistant Federal Defender
16
                                                   Attorney for Defendant
17
                                                   ERNESTO MANUEL AGUILA
18
19
20
21
22
23
24
25
26
27
28



                                                   4
      Case 2:05-cr-00496-JAM Document 102 Filed 11/04/20 Page 5 of 5


1                                            ORDER
2
          For the reasons stated in the parties’ stipulation, the Court GRANTS the request and
3
     terminates defendant’s term of supervised release pursuant to 18 U.S.C. § 3583(e)(1).
4
5         IT IS SO ORDERED.

6
7    DATED: November 4, 2020                      /s/ John A. Mendez
8                                                 THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              5
